Per Curiam.

The jury, when they came to the bar to deliver in their verdict, had a right to dissent from the verdict to which they had previously agreed. There js no verdict of any force but a public verdict, given openly in court; until it was received and recorded it was no verdict, and the jury had a right to alter it as they may a private verdict. The previous agreement, that the jury might seal up their verdict, did not take away from the parties, the right to a public verdict, duly delivered. There being then no legal verdict in this case, a new trial must be awarded with costs to abide the event of the suit.
New trial granted. -